COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-10-095-CV
 
 
BARBARA J. LUTZ, DEBRA LUTZ,                                                   APPELLANTS
AND BRUCE LUTZ
 
                                                             V.
 
LITTON LOAN SERVICING, LP AS                                                       APPELLEE
SERVICING AGENT FOR RESIDENTIAL 
FUNDING COMPANY, LLC, FORMERLY 
KNOWN AS RESIDENTIAL FUNDING 
CORPORATION
 
                                                        ----------
 
FROM THE 17TH DISTRICT COURT OF
TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION[1] AND
JUDGMENT
 
------------
 
On April 1, 2010, April 13, 2010, and May 5, 2010,
we notified appellant Barbara J. Lutz, in accordance with rule of appellate
procedure 42.3(c), that we would dismiss her appeal unless the $175 filing fee
was paid.  See 




Tex.
R. App. P. 42.3(c).  Appellant Barbara J.
Lutz has not paid the $175 filing fee.  See
Tex. R. App. P. 5, 12.1(b).




Because
appellant Barbara J. Lutz has failed to comply with a requirement of the rules
of appellate procedure and the Texas Supreme Court=s order of August 28, 2007,[2]
we dismiss the appeal of Barbara J. Lutz. 
See Tex. R. App. P. 42.3(c), 43.2(f).  This case shall hereafter be styled ADebra Lutz and Bruce Lutz v. Litton Loan
Servicing, LP as Servicing Agent for Residential Funding Company, LLC, formerly
known as Residential Funding Corporation.@
Appellant Barbara J. Lutz shall pay all costs of her
appeal, for which let execution issue.  See
Tex. R. App. P. 43.4.
 
PER CURIAM
 
PANEL:  LIVINGSTON,
C.J.; DAUPHINOT and GARDNER, JJ.
 
DELIVERED: 
June 10, 2010




[1]See Tex. R. App. P. 47.4.


          [2]See Supreme Court of Tex., Order Regarding Fees
Charged in Civil Cases in the Supreme Court and the Courts of Appeals and
Before the Judicial Panel on Multidistrict Litigation, Misc. Docket No.
07-9138 (Aug. 28, 2007) (listing fees in courts of appeals).